DETAILED ACTION
This action is responsive to the following communications: the Application filed on March 15, 2019.
Claims 1-15 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9 recites the limitations of “the first support dummy line” which has lack of antecedence basis. For the examination purpose “a conductive part ” will be treated as a dummy line. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMYAMA (US 2016/0351488).
Regarding independent claim 1, GARCIA KILROY et al disclose that 1. A semiconductor module configured to convert a direct current to a three- phase alternating current, and to supply the three-phase alternating current to a three- phase motor to drive the three-phase motor ([0002]), the semiconductor module comprising: 
a substrate (Fig. 1:2);
 a power supply line (Fig. 1: 21 line) disposed along a first side on the substrate;
 a power supply terminal (Fig. 1: 21) connected to the power supply line; 
a first ground line (Fig. 1: 22 line), a second ground line, and a third ground line disposed on the substrate along a second side that faces the first side of the substrate; 
a first ground terminal connected to the first ground line, a second ground terminal connected to the second ground line, and a third ground terminal connected to the third ground line (Fig.1-2; lines from 14,15 and 16 transistors to ground terminal 22; 51,52,53 ); 
first to third motor terminals (Fig.1-2: 23, 24 and 25; [0075]) connected to coils of the three-phase motor; 
first to third half bridges (Fig. 2: 11-16) each of which includes a high side switch 
first to sixth control signal terminals (Fig. 1-2: 31,33,35,32,34,36), to which control signals for controlling operations of the high side switches and the low side switches of the first to the third half bridges are inputted; 
first to third central wiring lines disposed on a top surface of the substrate between the power supply line and the first to the third ground lines (Fig. 1:5; central conductive parts; [0047]); and 
a sealing member for sealing (Fig. 1: 60), at least on the substrate, the power supply line, the first to the ground lines, the first to the third central wiring lines, and the first to the third half bridges ([0081]), 
wherein a first gap between side surfaces of the first and the second central wiring lines, which side surfaces are close to each other and face each other (Fig.1: left side and gape between 5 and 11), and a second gap between side surfaces of the second and the third central wiring lines (Fig.1: right side and gape between 5 and 14), which side surfaces are close to each other and face each other, are bent on the top surface of the substrate (Fig.1).



Regarding claim 2,   KAMYAMA discloses that wherein the first gap and the second gap are bent stepwise on the top surface of the substrate (Fig. 1).

Regarding claim 3, KAMYAMA discloses that wherein the first gap (Fig.1:7) is bent so that a protruding portion (Fig. 1: 21a) of a side surface of the first central wiring line fits a recessed portion of a side surface of the second central wiring line on the top surface of the substrate (Fig.1: between 5s), and wherein the second gap is bent so that a protruding portion (Fig.1: 22a) of another side surface of the second central wiring line fits a recessed portion of a side surface of the third central wiring line (Fig. 1: rightmost 5) on the top surface of the substrate.

Regarding claim 4, KAMYAMA discloses that 
wherein the first central wiring line is disposed between the one end of the power supply line (21) and the first ground line (Fig. 1: 22 line) on the top surface of the substrate (Fig. 1:left), and electrically connected to another end of the first high side switch (Fig.1-2: 11) and the first motor terminal (Fig. 1-2: 23), and the first low side switch (Fig.1:14) is disposed on a top surface of the first central wiring line,
 wherein the third central wiring line is disposed between another end of the power supply line and the third ground line on the top surface of the substrate, and electrically connected to another end of the third high side switch (Fig. 1-2: 13) and the third motor terminal, and the third low side switch (Fig. 1-2: 16) is disposed on a top surface of the third central wiring line, and 
wherein the second central wiring line is disposed between the power supply line 

Regarding claim 5, KAMYAMA discloses that wherein an area of each of the first to the third ground line is smaller than an area of the power supply line (Fig. 1: 21 and 25).

Regarding claim 6, KAMYAMA discloses that 
wherein one end of the first ground terminal is connected to one end of the first ground line that is in the vicinity of a third side of the substrate, which intersects with the first side and the second side (Fig. 1: 51 to 4),
 wherein one end the second ground terminal is connected to one end of the second ground line in the vicinity of the second side (Fig.1: 52 to 4), and 
wherein one end of the third ground terminal is connected to one end of the third ground line in the vicinity of a fourth side that faces the third side of the substrate (Fig. 1: 53 to 4).

 Regarding claim 7, KAMYAMA discloses that further comprising a thermistor (Fig. 1: 17) disposed between the first ground line and the second ground line or between the second ground line and the third ground line on the substrate, in the vicinity of the 

Regarding claim 8, KAMYAMA discloses that wherein an area of each of the first to the third ground line is smaller than an area of the power supply line (Fig. 1: 21 and 25).

Regarding claim 9, KAMYAMA discloses that 
wherein the power supply terminal is disposed so as not to cover the first support dummy line (Fig.1: 54 on left bottom), 
wherein the third motor terminal is disposed so as not to cover the second support dummy line (Fig.1: 6), 
wherein the first ground terminal is disposed so as not to cover the third support dummy line (Fig. 1: 54 on left top), and 
wherein the third ground terminal is disposed so as not to cover the fourth support dummy line (Fig. 1: 7).

Regarding claim 10, KAMYAMA discloses that wherein the first to the third control signal terminals (Fig. 1-2: 31,33, and 35) are arranged in a direction along which the first side extends so that one ends of the first to the third control signal terminals are in the vicinity of the first side of the substrate, and 
wherein the fourth to the sixth control signal terminals  (Fig. 1-2: 32,34, and 36) are arranged in a direction along which the second side extends so that one ends of the fourth to the sixth control signal terminals are in the vicinity of the second side of the 

Regarding claim 11, KAMYAMA discloses that wherein the first control signal terminal (Fig.1-2:31) is disposed between the power supply terminal (21) and the first motor terminal (23),
 wherein the second control signal terminal (Fig.1-2:33) is disposed between the first motor terminal (23) and the second motor terminal (24), and 
wherein the third control signal terminal (Fig.1-2:35 is disposed between the second motor terminal (24) and the third motor terminal (25).

Regarding claim 12, KAMYAMA discloses that wherein the fourth control signal terminal (Fig. 1: 32) is disposed between the first ground terminal (51) and the second ground terminal (52), and 
wherein the fifth and the sixth control signal terminals (34, 36) are disposed between the second ground terminal (52) and the third ground terminal (53).

Regarding claim 13, KAMYAMA discloses that wherein other ends of the first to the third control signal terminals (Fig. 1: 31, 33, 35), which are connected to a mounting substrate, are disposed to be closer to the first side of the substrate than another end of the power supply terminal and other ends of the first to the third motor terminals (Fig. 1: 23, 24, 25) connected to the mounting substrate, and 
wherein other ends of the fourth to the sixth control signal terminals (Fig.1: 32,34,36), which are connected to the mounting substrate, are disposed to be close to 

Regarding claim 14, KAMYAMA discloses that wherein the first half bridge includes a first high side switch disposed on one end of the power supply line, a first electrode of the first high side switch being electrically connected to the power supply line (Fig.1-2: 11,14), 
wherein the third half bridge includes a third high side switch disposed on another end of the power supply line, a first electrode of the first high side switch being electrically connected to the power supply line (Fig.1-2: 13, 16), and 
wherein the second half bridge has a second high side switch disposed on the power supply line between the first high side switch and the third high side switch, a first electrode of the second high side switch being electrically connected to the power supply line (Fig.1-2: 12, 15).

Regarding claim 15, KAMYAMA discloses that further comprising: 
a first central wiring line (Fig.1: 5; bottom) disposed on a top surface of the substrate between the one end of the power supply line and the first ground line, and electrically connected to another end of the first high side switch and the first motor terminal (Fig. 1: 11, 23), the first low side switch being disposed on a top surface of the first central wiring line; 
a third central wiring line (Fig.1: 5; top) disposed on the top surface of the substrate between the other end of the power supply line and the third ground line, and electrically 
a second central wiring line (Fig.1: 5; middle) disposed on the top surface of the substrate between the power supply line (21) and the second ground line (52) and between the first central wiring line and the third central wiring line, and electrically connected to another end of the second high side switch and the second motor terminal, the second low side switch being disposed on a top surface of the second central wiring line.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846